UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A (Amendment No. 1)* Under the Securities Exchange Act of 1934 ENDEAVOUR INTERNATIONAL CORPORATION (Name of Issuer) Common Stock (Title of Class Securities) 29259G200 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respectto the subject class of securities, and for any subsequent amendment containing information which would alter thedisclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 29259G200 1 NAMEOFREPORTINGPERSONS. McClain Value Management LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 06-1624891 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3 SEC Use Only 4 Citizenship or Place of Organization Connecticut NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power 6 Shared Voting Power 0 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 8.29% 12 Type of Reporting Person (See Instructions) IA Page 2 of 8 Pages CUSIP No. 29259G200 1 NAMEOFREPORTINGPERSONS. Phillip C. McClain I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3 SEC Use Only 4 Citizenship or Place of Organization Connecticut NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power 6 Shared Voting Power 0 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 8.29% 12 Type of Reporting Person (See Instructions) HC Page 3 of 8 Pages CUSIP No. 29259G200 1 NAMEOFREPORTINGPERSONS. Joseph W. Donaldson I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY). 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3 SEC Use Only 4 Citizenship or Place of Organization Connecticut NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 Sole Voting Power 6 Shared Voting Power 0 7 Sole Dispositive Power 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11 Percent of Class Represented by Amount in Row (9) 8.29% 12 Type of Reporting Person (See Instructions) HC Page 4 of 8 Pages CUSIP No. 29259G200 Item 1. (a) Name of Issuer Endeavour International Corporation (b) Address of Issuer’s Principal Executive Offices 811 Main Street, Suite 2100, Houston, TX 77002 Item 2. (a) Name of Person Filing This Schedule is being filed by each of: McClain Value Management LLC Phillip C. McClain Joseph W. Donaldson McClain Value Management LLC is a registered investment advisor and Messrs. McClain and Donaldson are its sole members.Mr. McClain is the managing member. (b) Address of Principal Business office or, if None, Residence 175 Elm Street, New Canaan, CT 06840 (c) Citizenship Connecticut (d) Title of Class Securities Common Stock (e) CUSIP Number 29259G200 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78c). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). Page 5 of 8 Pages (d) [ ] Investment company registered under section 8 of the Investment Company Act (15 U.S.C. 80a-8). (e) [ x ] An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E). (f) [ ] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(ii)(F). (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G). (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) [ ] Group in accordance with § 240.13d-1(b)(ii)(J). Item 4. Ownership (a) Amount beneficially owned: 3,864,676 (b) Percent of class: 8.29% (c) Number of shares to which the person has: (i) Sole power to vote or to direct the vote: 3,210,260 (ii) Shared power to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 3,864,676 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class securities, check the following o Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Page 6 of 8 Pages Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification: By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose or with the effect of changing or influencing the control of the issuer and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. [Signature Page Follows] Page 7 of 8 Pages SIGNATURE Date:February 12, 2013 McCLAIN VALUE MANAGEMENT LLC By: /s/ Phillip C. McClain Name: Phillip C. McClain Its: Managing Partner /s/ Phillip C. McClain Phillip C. McClain /s/ Joseph W. Donaldson Joseph W. Donaldson Page8 of 8 Pages
